             Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 1 of 20



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


RANDY O’KANE, on behalf of herself and a class Civil Action No.
of all others similarly situated,
                                      Plaintiff,
v.                                                        CLASS ACTION COMPLAINT

JETBLUE AIRWAYS CORPORATION,                              DEMAND FOR JURY TRIAL

                                      Defendant.



        Plaintiff Randy O’Kane (“Plaintiff”) individually on behalf of herself and all those

similarly situated, brings this class action lawsuit against Defendant JetBlue Airways

Corporation (“JetBlue” or “Defendant”) based upon personal knowledge as to herself, the

investigation of her counsel, and on information and belief as to all other matters.

                                        I.         INTRODUCTION

        1.       This proposed class action concerns monetary damages that Plaintiff and

consumers residing nationwide have suffered as a result of purchasing travel insurance through

Defendant’s website. As explained in more detail below, Defendant engages in a deceptive

scheme to induce its customers to purchase travel-insurance policies, while concealing its own

financial interest in policy sales.

        2.      Specifically, Defendant encourages its customers to protect their trip with travel

insurance provided by Allianz Global Assistance (“Allianz”), a third-party insurer that has

partnered with JetBlue to offer travel insurance through JetBlue’s website. JetBlue does not

disclose, however, that despite lacking a license to broker insurance policies, it has a financial

interest in the travel insurance and receives an illegal kickback from the insurer in exchange for

brokering the insurance sale.


                                                      1
            Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 2 of 20



       3.      These activities have harmed Plaintiff and the proposed class, as Plaintiff and

each member of the proposed class have suffered an out-of-pocket loss through the payment of

undisclosed and illegal commission kickbacks. Plaintiff alleges that Defendant’s website misled

her into paying for the cost of that illegal kickback, and that Defendant is therefore liable for

these damages, among other things.

       4.      In light of the above, Plaintiff brings common law claims for unjust enrichment,

fraudulent concealment, and for violations of New York’s General Business Law §§ 349 and

350, as alleged herein.

                                         II.     PARTIES

       5.      Plaintiff Randy O’Kane is a resident of Rockland County and citizen of the State

of New York. She purchased trip insurance purportedly sold by Allianz, through JetBlue’s

website at www.jetblue.com. Specifically, in or around October 20, 2016, Plaintiff O’Kane

purchased airline tickets for herself and two other individuals through JetBlue’s website to travel

between Westchester County, New York, and Fort Lauderdale, Florida, in January 2017. At the

same time, Plaintiff accepted JetBlue’s web offer to purchase Allianz trip insurance, paying

$84.00 for the insurance. At no time during Plaintiff’s purchase experience on JetBlue’s website

did JetBlue advise her that it receives commission profits from each trip-insurance policy sold on

its website. On October 20, 2016, Plaintiff received an email from the insurance provider

attaching her policy.

       6.      On February 4, 2015, Plaintiff also purchased airline tickets for herself and one

other individual through JetBlue’s website to travel between Westchester County, New York,

and Fort Lauderdale, Florida, in March and April 2015. At the same time, Plaintiff accepted

JetBlue’s web offer to purchase Allianz trip insurance, paying $55.92 for the insurance. At no

time during Plaintiff’s purchase experience on JetBlue’s website did JetBlue advise her that it


                                                  2
              Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 3 of 20



receives commission profits from each trip-insurance policy sold on its website. On February 4,

2015, Plaintiff received an email from the insurance provider attaching her policy.

         7.      Defendant JetBlue is a Delaware corporation with its principal place of business

in Long Island City, New York. JetBlue is not licensed under any state laws to solicit, negotiate,

transact, or effect contracts of insurance.

                              III.   JURISDICTION AND VENUE

         8.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)

because there are more than 100 Class members; the aggregate amount in controversy exceeds

$5,000,000.00, exclusive of interest, fees, and costs; and at least one Class member is a citizen of

a state different from at least one Defendant.

         9.      This Court has personal jurisdiction because Plaintiff and Defendant reside in this

state.

         10.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant

does business throughout this District, Plaintiff resides in this District, Plaintiff purchased the

travel insurance through JetBlue in this District, and because certain acts giving rise to the claims

at issue in this Complaint occurred in this District.

                               IV.     FACTUAL ALLEGATIONS

         A.      JetBlue receives illegal kickbacks from the travel insurer that JetBlue
                 promotes on its website.

         11.     Travel or trip insurance essentially covers any added costs or lost payments that

an individual might incur while on a trip or planning a trip. For example, if a consumer is forced

at the last minute to switch or cancel a flight, then travel insurance will cover flight-switching

fees or—if necessary—the otherwise-lost cost of the flight.




                                                  3
           Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 4 of 20



       12.     Almost every state in the nation requires insurance agents operating within their

borders to be licensed, which allow states to ensure—among other things—that the agent is

subject to regulation; that the agent helps bear the cost of that regulation; and that the agent is

sufficiently qualified to sell a product as potentially complicated and significant as insurance.

Consequently, almost every state in the country forbids unlicensed individuals and entities from

acting as insurance brokers or receiving money for insurance brokering. This includes the State

of New York. See, e.g., N.Y. INS. LAW § 2102.

       13.     Despite these prohibitions, transportation companies such as airlines, including

Defendant, have come under fire recently for receiving undisclosed, illegal brokerage fees or

commissions—i.e., kickbacks—from the travel insurance companies that they promote on their

websites. In August 2018, United States Senator Edward J. Markey released a report detailing

this practice, which is illegal under state law. In fact, the New York Attorney General’s Office

has issued an official opinion stating that an insurer may not pay any commission to

transportation companies for the sale of travel insurance unless the transportation company is a

licensed and appointed insurance agent or broker.1 The practice is also inequitable because

travel insurance is typically only necessary, in the first place, because the airlines themselves

have begun charging exorbitant switching and cancelation fees; the insurance that these airlines

promote is often significantly inferior to the insurance that’s available on the open market (i.e., it

offers less coverage and presents significant obstacles to reimbursement); and travel insurance




1
  See General Counsel Opinion 4-23-2008 (#1), 2008 WL 2132848 (NY INS BUL) (“May an
insurer pay an insurance commission to a cruise line or tour operator that is not a licensed and
appointed insurance agent, or a licensed insurance broker? . . . No. An insurer may not pay an
insurance commission to a cruise line or tour operator that is not either a licensed and appointed
insurance agent, or a licensed insurance broker.”).

                                                  4
              Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 5 of 20



kickbacks now constitute an illegal but significant “profit center” for “almost every major

airline” in the country—one that’s being unknowingly funded by consumers.2

         14.     JetBlue engages in the type of unlicensed insurance brokering described in the

Markey Report. Throughout the class period, JetBlue offered for sale and urged its passengers,

via its website, to buy travel insurance provided by a third-party insurer, Allianz.3 If a passenger

in fact opted for coverage, they would pay a certain sum to the insurer in exchange for the travel

insurance. That sum, however, included an undisclosed fee that JetBlue would ultimately retain,

in exchange for helping broker the insurance sale. This is an illegal brokerage fee paid to

JetBlue.

         15.     JetBlue did not, however, disclose to consumers that it was receiving these

kickbacks, and its website misled consumers into unknowingly funding its improper brokerage

fees, as described in more detail, below.

         B.      JetBlue misleads consumers into funding its illegal brokerage fees.

         16.     JetBlue is one of the largest airline carriers in the United States. JetBlue flies to

102 destinations in North, Central, and South America, and operates approximately 1,000 flights

daily.

         17.     As part of its business, JetBlue sells tickets to customers through its website,

www.jetblue.com.

         18.     When a customer visits JetBlue’s website, the site allows the customer to search

their preferred destination and travel dates.



2
  See OFFICE OF SENATOR EDWARD J. MARKEY, FLYER BEWARE: IS TRAVEL INSURANCE WORTH
IT? (2018), available at https://www.markey.senate.gov/imo/media/doc/Flyer%20
Beware%20Report.pdf (hereafter, the “Markey Report”).
3
  More specifically, Allianz Global Assistance, Jefferson Insurance Company, and BCS
Insurance Company.

                                                    5
          Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 6 of 20



       19.     After the customer chooses their specific flight itinerary, JetBlue’s website

provides the customer with the price of that flight and then the customer is prompted to click

“Continue”.

       20.     After the customer inserts their personal and contact information and selects their

seats, the customer reaches the “Payment” page. However, before the customer completes their

purchase, JetBlue’s website presents customers with the option to buy trip insurance through a

third-party insurance provider. Specifically, customers are presented with the below options:




       21.     The option to choose the travel protection is followed by the conspicuous

statement in blue font: “Highly Recommended”.

       22.     Customers are also given the option to click “No . . . I choose not to protect my

[ticket price] purchase and understand I am responsible for all cancellation fees and delay

expenses” (emphasis in original).

       23.     At the bottom of the text box, in smaller font, is the statement “Recommended,

offered and sold by Allianz Global Assistance. Underwritten by Jefferson Insurance Company

or BCS Insurance Company.”



                                                 6
          Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 7 of 20



       27.        If a customer elects to buy travel insurance for a flight, Allianz will send the

customer an email containing a copy of the purchased insurance policy. Nowhere in that

communication or accompanying insurance policy is there any reference to JetBlue receiving any

payment in connection with the transaction. In fact, in the Letter of Confirmation that Allianz

sends individuals who purchase travel insurance through JetBlue’s website, it states, “AGA

Service Company is the licensed producer and administrator for this plan.”

       28.        JetBlue leaves the consumer with the false impression that the charge for trip

insurance is a passthrough fee. A passthrough fee is a fee that is passed on to another entity and

for which JetBlue has no financial interest. The impression of JetBlue’s representations and

omissions to consumers is that, when consumers purchase a trip-insurance policy, the funds to

cover the policy’s cost go to an independent third-party insurance company, whom JetBlue

falsely identifies as the company brokering the policy for sale to the consumer.

       29.        Moreover, on JetBlue’s website, JetBlue states, “JetBlue wants every trip to be

the best it can be. That’s why we’ve partnered with Allianz Global Assistance – a world leader in

travel insurance and assistance services. Travel insurance from Allianz can provide coverage

before and during your trip to help protect the investment you’ve made in your travel plans.”4

Accordingly, JetBlue is affirmatively representing that it is Allianz, not JetBlue, providing the

trip insurance.

       30.        JetBlue’s marketing is intended to create the impression that the trip insurance is

in the consumer’s best interest.

       27.        Further, by indicating that the travel insurance is “offered and sold” by Allianz,

JetBlue’s website misleadingly indicates—in the affirmative—that a consumer’s travel insurance


4
  Travel Insurance, available at https://www.jetblue.com/customer-assurance/travel-insurance
(last accessed 10/11/2019).

                                                    7
           Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 8 of 20



costs are passed through entirely to the third-party insurance company. In fact, JetBlue

represents, on its website, that refunds come directly from Allianz. Specifically, JetBlue states,

“Allianz Global Assistance will process a full refund of the premium within 10 days of purchase,

as long as you have not yet departed on your trip or filed a claim.”5

        28.     However, in reality, and completely unbeknownst to its customers, JetBlue

illegally profits off of the sale of travel insurance, as JetBlue retains or ultimately receives for

itself a portion of the funds for every trip-insurance policy its consumers purchase on its website.

At no point during the transaction does JetBlue disclose that it receives a commission or

kickback every time a customer elects to purchase travel insurance, or that the consumers are

funding this kickback. JetBlue’s website represents to the consumer that it is Allianz, not

JetBlue, who is recommending, offering, and selling, the travel insurance. At no point during the

class period did JetBlue disclose to Plaintiff, or any of the Class members, the true nature of its

relationship with Allianz or any other entity that is associated with the travel insurance offered

on JetBlue’s website.

        29.     Despite the fact that state law generally prohibits the unlicensed sale of insurance,

including receipt of commissions on sales of insurance, JetBlue masks its own financial interest

in the purchase of the insurance by identifying Allianz as the producer and administrator of the

policies, failing to mention its own role as also acting as an insurance agent, and receiving

commissions.




5
  Travel Insurance, available at https://www.jetblue.com/customer-assurance/travel-insurance
(last accessed 10/11/2019).

                                                   8
            Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 9 of 20



       C.      As a result of JetBlue’s illegal brokerage fees, Plaintiff and the proposed
               class were damaged.

       30.     Travel insurance is available on the open market that is less expensive than the

insurance offered on JetBlue’s website, and often provides superior or comparable coverage, in

part because the open-market insurance does not include any illegal kickbacks to JetBlue. For

example, JetBlue’s insurance is nearly twice as expensive as comparable—if not superior—plans

that are otherwise available to consumers. This discrepancy is attributable to the illegal

commissions that JetBlue receives from its insurers.

       31.     At no point did JetBlue inform Plaintiff that a portion of the trip insurance billed

to her included an illegal kickback to JetBlue.

       32.     Had Plaintiff been aware that a portion of the costs of the travel insurance was

being used to fund an illegal kickback to JetBlue, she would not have paid for the travel

insurance and/or would have paid less for travel insurance.

       D.      Plaintiff’s travel-insurance-policy purchases were unrelated to JetBlue’s
               prices, rates, or services.

       33.     JetBlue provides no services to its customer in connection with the sale of travel

insurance on its website.

       34.     The price of the travel insurance is a price offered or set by the insurer, not

JetBlue.

       35.      No contractual relationship is formed between the customer and JetBlue in

connection with a customer’s purchase of travel insurance on JetBlue’s website.

       36.     No bargained-for exchange takes place between the customer and JetBlue in

connection with a customer’s purchase of travel insurance on JetBlue’s website.

       37.     JetBlue does not compete with other airlines for insurance-brokerage services,

which—in any event—it is prohibited from providing under state law.


                                                  9
          Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 10 of 20



                             V.       CLASS-ACTION ALLEGATIONS

       38.     Plaintiff brings this proposed class action on behalf of herself and on behalf of a

separate state class – a Nationwide Class and a New York Class (together, “Classes”) pursuant to

Federal Rules of Civil Procedure 23(a), 23(b)(2), (b)(3), and (c)(4).

       The Nationwide Class is initially defined as: All persons who purchased a travel-

       insurance policy on JetBlue’s website in the United States within the applicable

       limitations period (the “Class Period”).

       The New York Class is initially defined as: All persons who purchased a travel-insurance

       policy on JetBlue’s website in the State of New York within the applicable limitations

       period (the “Class Period”).

       39.     Excluded from the proposed Classes are: the Defendant; any entity in which the

Defendant has a controlling interest, is a parent or subsidiary, or which is controlled by the

Defendant, as well as the officers, directors, affiliates, legal representatives, heirs, predecessors,

successors, and assigns of Defendant; and judicial officers to whom this case is assigned and

their immediate family members.

       40.     Plaintiff reserves the right to re-define the Class definitions after conducting

discovery.

       41.     Numerosity (Fed. R. Civ. P. 23(a)(1)). Pursuant to Rule 23(a)(1), the Classes are

so numerous that joinder of all members would be impracticable. While the exact number of

Class members has not yet been determined, Plaintiff believes that the Classes are comprised of

millions of members geographically dispersed throughout the United States and in the State of

New York. The Classes, however, are readily identifiable from information and records in the

possession of Defendant and third parties and can be ascertained through appropriate

investigation and discovery. Class members may be notified of the pendency of this action by


                                                  10
          Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 11 of 20



any appropriate methods approved by the Court, which may include by mail or email, internet

postings, or by published notice.

       42.     Commonality and Predominance (Fed. R. Civ. P. 23(a)(2); 23(b)(3)). Common

questions of law and fact exist with regard to each of the claims and predominate over questions

affecting only individual members of the Classes. Questions common to the Classes include, but

are not limited to, the following:

   a) whether JetBlue engaged in the unlicensed practice of soliciting, negotiating, transacting,

       or effectuating contracts of insurance;

   b) whether JetBlue engaged in unlawful, unfair, or fraudulent acts and business practices by

       omitting its receipt or retention of kickbacks/commissions;

   c) whether the representations made about insurance premiums collected by JetBlue would

       lead a reasonable customer to believe it was a pass-through charge;

   d) whether JetBlue’s omissions or misstatements relating to travel insurance would have

       been considered material by a reasonable consumer;

   e) whether JetBlue’s omissions or misstatements regarding travel insurance resulted in the

       Classes being damaged;

   f) whether JetBlue receives undisclosed kickbacks, commissions, or fees from the sale of

       travel insurance; and

   g) whether JetBlue unlawfully enriched itself at the expense of the Class members.

       43.     These common questions predominate over any questions solely affecting

individual Class members.

       44.     Typicality (Fed. R. Civ. P. 23(a)(3)). Pursuant to Rule 23(a)(3), Plaintiff’s

claims are typical of the claims of the members of the Classes because of the similarity,

uniformity, and common purpose of JetBlue’s allegedly unlawful conduct. Like all Class


                                                 11
          Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 12 of 20



members, Plaintiff was damaged by paying money that JetBlue deceptively presented as a pass-

through charge to an insurance company, when in fact JetBlue enriched itself in this process.

        45.     Adequacy of Representation (Fed. R. Civ. P. 23(a)(4)). Pursuant to Rule

23(a)(4), Plaintiff and her counsel will fairly and adequately protect the interests of the Classes.

Plaintiff has no interest antagonistic to, or in conflict with, the Classes that she seeks to

represent. Plaintiff has retained competent and capable attorneys with significant experience in

complex and class-action litigation, including consumer class actions. Plaintiff and her counsel

are committed to prosecuting this action vigorously on behalf of the Classes and have the

financial and other resources to do so.

        46.     Superiority (Fed. R. Civ. P. 23(b)(3)). Class-action treatment is a superior

method for the fair and efficient adjudication of this controversy, in that, among other things,

such treatment will permit a large number of similarly situated persons to prosecute their

common claims in a single forum simultaneously, efficiently, and without the unnecessary

duplication of evidence, effort, expense, or the possibility of inconsistent or contradictory

judgments that numerous individual actions would engender. The benefits of the class

mechanism, including providing injured persons or entities with a method for obtaining redress

on claims that might not be practicable to pursue individually, substantially outweigh any

difficulties that may arise in the management of this class action. There will be no significant

difficulty in the management of this case as a class action.

        47.     Risk of Inconsistent or Dispositive Adjudications and the Appropriateness of

Final Injunctive or Declaratory Relief (Fed. R. Civ. P. 23(b)(1) and (2)). In the alternative,

this action may properly be maintained as a class action, because:




                                                  12
          Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 13 of 20



                  (a)    the prosecution of separate actions by individual members of the Classes

would create a risk of inconsistent or varying adjudication with respect to individual members of

the Classes, which would establish incompatible standards of conduct for Defendant; or

                  (b)    the prosecution of separate actions by individual members of the Classes

would create a risk of adjudications with respect to individual members of the Classes which

would, as a practical matter, be dispositive of the interests of other members of the Classes not

parties to the adjudications, or substantially impair or impede their ability to protect their

interests; or

                  (c)    Defendant has acted or refused to act on grounds generally applicable to

the Classes, thereby making appropriate final injunctive or corresponding declaratory relief with

respect to the Classes as a whole.

           48.      Issue Certification. Fed. R. Civ. P. 23(c)(4). In the alternative, the common

questions of fact and law are appropriate for issue certification on behalf of the proposed Classes.

                                               COUNT I

                                     UNJUST ENRICHMENT
                 (On Behalf of Plaintiff and the Nationwide and New York Classes)

        49.       Plaintiff re-alleges and incorporates by reference all paragraphs as if fully set

forth herein.

        50.       Plaintiff brings this claim for unjust enrichment on behalf of herself and the

proposed Nationwide and New York Classes.

        51.       Plaintiff and each Class member conferred a benefit on JetBlue by funding

JetBlue’s illegal kickbacks, which allowed JetBlue to enrich itself to the detriment of Plaintiff

and the Class members.




                                                    13
          Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 14 of 20



       52.      JetBlue appreciated, accepted, and retained this benefit, as it garnered substantial

profits by virtue of the illegal kickbacks.

       53.      Under the circumstances, it would be inequitable to allow JetBlue to retain this

benefit, as it was obtained through deceptive representations and was otherwise illegal under

state insurance laws.

       54.      Because JetBlue’s retention of the non-gratuitous benefits conferred on it by

Plaintiff and the Class members is unjust and inequitable, JetBlue must pay restitution to

Plaintiff and the Class members for its unjust enrichment, as ordered by the Court.

                                              COUNT II

        DECEPTIVE ACTS OR PRACTICES, NEW YORK GEN. BUS. LAW § 349
           (On Behalf of Plaintiff and the Nationwide and New York Classes)

        55.     Plaintiff re-alleges and incorporates by reference all paragraphs as if fully set

forth herein.

        56.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Nationwide and New York Classes.

       57.      By the acts and conduct alleged herein, Defendant committed unfair or deceptive

acts and practices by making omissions and misrepresentations regarding its retention of illegal

brokerage fees, failure to indicate that a portion of Plaintiff’s travel insurance costs would be

illegally retained by or funneled to JetBlue, and misleadingly indicating that a consumer’s travel

insurance costs are passed through entirely to the third-party insurance company.

       58.      The foregoing deceptive acts and practices were directed at consumers.

       59.      Defendant’s false, misleading, and deceptive statements and representations of

fact have resulted in consumer injury or harm to the public interest.




                                                  14
          Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 15 of 20



       60.       Defendant’s false, misleading, and deceptive statements and representations of

fact were material to an objectively reasonable consumer. For example, a reasonable consumer

would want to know that a portion of their travel insurance premiums were being illegally

funneled to Defendant, and that information would factor into the consumer’s decision to

purchase or not to purchase travel insurance.

       61.       Plaintiff and Class members purchased travel insurance products that were priced

higher than they would have been but for the undisclosed kickbacks, i.e., Plaintiff and the Class

members were overcharged for those products. Plaintiff and the Class members would not have

paid for the travel insurance and/or would have paid less for travel insurance had they been

aware that the overcharges would be illegally retained by JetBlue. Accordingly, Plaintiff and

Class members were injured because they paid money to JetBlue as a result of its unfair conduct.

       62.       As a direct and proximate result of Defendant’s unfair acts or practices, Plaintiff

and Class members have been damaged in an amount to be proven at trial.

       63.       Defendant engaged in such unlawful course of conduct with the intent to induce

Plaintiff and the Class members into purchasing travel insurance and paying premiums above

what they would otherwise pay or above what the policies are otherwise worth.

       64.       Plaintiff and Class Members seek relief under N.Y. Gen. Bus. Law § 349(h),

including, but not limited to, actual damages, treble damages, statutory damages, injunctive

relief, and/or attorney’s fees and costs.

                                              COUNT III

                 FALSE ADVERTISING, NEW YORK GEN. BUS. LAW § 350
                (On Behalf of Plaintiff and the Nationwide and New York Classes)

       65.       Plaintiff re-alleges and incorporates by reference all paragraphs as if fully set

forth herein.



                                                   15
           Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 16 of 20



         66.   Plaintiff brings this claim individually and on behalf of the members of the

proposed Nationwide and New York Classes.

         67.   By the acts and conduct alleged herein, Defendant engaged in false or misleading

advertising by making omissions and misrepresentations regarding its retention of illegal

brokerage fees, failing to indicate that a portion of Plaintiff’s travel insurance costs would be

illegally retained by or funneled to JetBlue, and misleadingly indicating that a consumer’s travel

insurance costs are passed through entirely to the third-party insurance company.

         68.   The foregoing false or misleading advertisements were directed at consumers.

         69.   Defendant’s false or misleading advertisements were material to an objectively

reasonable consumer. For example, a reasonable consumer would want to know that a portion of

their travel insurance premiums were being illegally funneled to Defendant, and that information

would factor into the consumer’s decision to purchase or not to purchase travel insurance.

         70.   Defendant’s false, misleading, and deceptive statements and representations of

fact have resulted in consumer injury or harm to the public interest.

         71.   Plaintiff and Class members purchased travel insurance products that were priced

higher than they would have been but for the undisclosed kickbacks, i.e., Plaintiff and the Class

members were overcharged for those products. Plaintiff and the Class members would not have

paid for the travel insurance and/or would have paid less for travel insurance had they been

aware that the overcharges would be illegally retained by JetBlue. Accordingly, Plaintiff and the

Class members were injured because they paid money to JetBlue as a result of its unfair conduct.

         72.   As a direct and proximate result of Defendant’s false or misleading

advertisements, Plaintiff and Class members have been damaged in an amount to be proven at

trial.




                                                 16
          Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 17 of 20



        73.      Defendant engaged in such unlawful course of conduct with the intent to induce

Plaintiff and the Class members into purchasing travel insurance and paying premiums above

what they would otherwise pay or above what the policies are otherwise worth.

        74.      Plaintiff and Class members seek relief under N.Y. Gen. Bus. Law § 350-e,

including, but not limited to, actual damages, treble damages, statutory damages, injunctive

relief, and/or attorney’s fees and costs.

                                             COUNT IV

                               FRAUDULENT CONCEALMENT
                (On Behalf of Plaintiff and the Nationwide and New York Classes)

        66.      Plaintiff re-alleges and incorporates by reference all paragraphs as if fully set

forth herein.

        67.      Plaintiff brings a claim for fraudulent concealment on behalf of herself and the

proposed Nationwide and New York Classes.

        68.      Plaintiff purchased travel insurance plans via Defendant’s website and was

exposed to the language that was present on the website.

        69.      As noted above, Defendant’s website omitted material facts and made material

misstatements regarding Defendant’s receipt of illegal insurance-brokerage commissions.

        70.      Plaintiff relied on Defendant’s omissions and misstatements in deciding to

purchase travel insurance, or in deciding to purchase travel insurance at the price she paid for it.

        71.      But for Defendant’s omissions and misstatements regarding its kickbacks,

Plaintiff would not have purchased insurance from Allianz, and/or would not have been paid as

much as she did for the travel insurance.

        72.      Defendant knowingly made the omissions and misstatement identified above with

the intent to defraud Plaintiff.



                                                   17
          Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 18 of 20



        73.     Defendant had superior knowledge regarding the omission at issue, i.e.,

Defendant, and not Plaintiff, was in a better position to know that it was receiving illegal

kickbacks from insurance companies.

        74.     Defendant had a duty to disclose this material information because Plaintiff

entered into a contract with Defendant for the purchase of flights, and in turn, JetBlue left

Plaintiff and Class members with the false impression that the charge for trip insurance was a

passthrough fee.

        75.     Consumers could not readily know that Defendant was receiving undisclosed,

illegal insurance commissions, in part because Defendant actively withheld this information from

consumers.

        76.     Defendant, who actively withheld knowledge of its illegal kickbacks from

consumers, was aware that consumers would be relying on these omissions and misstatements in

agreeing to fund Defendant’s illegal kickbacks.

        77.     As a consequence of Defendant’s fraudulent concealment, Plaintiff was injured in

an amount equal to the cost of the insurance; to the difference between the insurance and the cost

of comparable insurance; or to the cost of the kickback that JetBlue received.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of herself and members of the Classes, prays for

relief as follows:

        A.      An order certifying the proposed Classes and designating Plaintiff as the named

representative of the Classes and designating their attorneys as Class Counsel;

        B.      All declaratory relief available;

        C.      An award to Plaintiff and the Classes of compensatory, exemplary, and statutory

damages, in an amount to be proven at trial;


                                                    18
                Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 19 of 20



           D.       An order enjoining Defendant from further engaging in the misconduct alleged

herein;

           E.       For restitution of all money or property wrongfully obtained by Defendant;

           F.       For disgorgement, for the benefit of the Classes, all or part of the ill-gotten

profits;

           G.       An award of attorneys’ fees and costs as allowed by law;

           H.       An award of pre-judgment and post-judgment interest, as provided by law;

           I.       Leave to amend the Complaint to conform to the evidence produced at trial; and

           J.       Such other relief as may be appropriate under the circumstances.

                                      DEMAND FOR JURY TRIAL

           Plaintiff hereby demands a trial by jury of all claims so triable.



Dated: October 18, 2019                                STULL, STULL & BRODY


                                                       _______________________________
                                                       Melissa R. Emert
                                                       6 East 45th St.-5th Floor
                                                       New York, NY 10017
                                                       Telephone: 954-341-5561
                                                       Facsimile: 954-341-5531
                                                       Email: memert@ssbny.com

                                                       LEVI & KORSINSKY, LLP
                                                       Rosemary M. Rivas*
                                                       44 Montgomery Street, Suite 650
                                                       San Francisco, CA 94104
                                                       Telephone: 415-373-1671
                                                       Facsimile: 415-484-1294
                                                       Email: rrivas@zlk.com




                                                      19
Case 7:19-cv-09662-KMK Document 1 Filed 10/18/19 Page 20 of 20



                              GLANCY PRONGAY & MURRAY
                              Marc L. Godino*
                              1925 Century Park East, Suite 2100
                              Los Angeles, CA 90067
                              Telephone: 310-201-9150
                              Facsimile: 310-432-1495
                              Email: mgodino@glancylaw.com

                              TAUS, CEBULASH & LANDAU, LLP
                              Kevin Landau
                              80 Maiden Lane, Suite 1204
                              New York, New York 10038
                              Telephone: (212) 931-0704
                              Email: klandau@tcllaw.com

                              GUSTAFSON GLUEK PLLC
                              Daniel C. Hedlund*
                              120 South 6th St.
                              Minneapolis, MN 55401
                              Telephone: 612-333-8844
                              Facsimile: 612-339-6622
                              Email: dhedlund@gustafsongluek.com

                              Counsel for Plaintiff Randy O’Kane

                              *Pro Hac Vice Application Forthcoming




                             20
